IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00335-CR

JOSHUA ERIC FUENTES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-2310-C2


                           MEMORANDUM OPINION

      Joshua Eric Fuentes pled guilty to aggravated assault, enhanced, and was placed

on deferred adjudication community supervision. See TEX. PENAL CODE ANN. § 22.02

(West 2011).    When his community supervision was later revoked, Fuentes was

adjudicated guilty and sentenced to 20 years in prison and a $1,000 fine.

      Fuentes’s appellate attorney filed an Anders brief in this appeal. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Counsel provided Fuentes

with a copy of the record and informed Fuentes of his right to review the record and of
his right to submit a response on his own behalf. Fuentes did not submit his own

response.

        Counsel asserts in the Anders brief that counsel reviewed the “transcript,” the

sentence received by Fuentes, and the factual basis for the sentence. After the review,

counsel concludes the State proved the necessary elements to be entitled to revocation of

Fuentes’s deferred adjudication, the court sentenced Fuentes appropriately, and there is

no non-frivolous issue to raise in this appeal.

        Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous." See Anders, 386 U.S. at 744;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

"wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

Arguments are frivolous when they "cannot conceivably persuade the court." Id. at 436.

An appeal is not wholly frivolous when it is based on "arguable grounds." Stafford, 813
S.W.2d at 511.

        After reviewing counsel's brief and the entire record in this appeal, we determine

the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court’s judgment.

Fuentes v. State                                                                       Page 2
        Should Fuentes wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition

and all copies of the petition for discretionary review must be filed with the Clerk of the

Court of Criminal Appeals. See TEX. R. APP. P. 68.3 (Tex. Crim. App. 1997, amended eff.

Sept. 1, 2011).    Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of Fuentes is granted, and

counsel is discharged from representing Fuentes. Notwithstanding counsel’s discharge,

counsel must send Fuentes a copy of our decision, notify him of his right to file a pro se

petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.



                                          TOM GRAY
                                          Chief Justice




Fuentes v. State                                                                     Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 19, 2017
Do not publish
[CRPM]




Fuentes v. State                             Page 4